Hunt, Justice.
We granted certiorari in In re Olliff, 184 Ga. App. 846 (363 SE2d 158) (1987), to determine whether Ms. Olliff was precluded as a matter of law from recovering her expenses and attorney fees incurred in her successful defense against a guardianship petition. Having heard *158the arguments and considered the record and briefs in this case, we agree with the Court of Appeals’ opinion holding that “expenses” as used in OCGA § 29-5-13 (a) refers to “costs” incurred in a judicial proceeding brought under OCGA Ch. 29-5, rather than, as Ms. Olliff claimed, the expenses of litigation. Further, the statute is not subject to any of the infirmities claimed by Ms. Olliff. Accordingly, we affirm the Court of Appeals’ opinion which, in turn, affirmed the trial court’s denial of Ms. Olliff’s application for expenses and attorney fees.
Decided April 7, 1988.
Franklin & Taulbee, James B. Franklin, Allen, Brown & Eden-field, Gerald M. Edenfield, Michael J. Classens, for appellant.
Oliver, Maner & Gray, I. Gregory Hodges, Wendy Woods Williamson, for appellee.

Judgment affirmed.


All the Justices concur.